       Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 1 of 6. PageID #: 170




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


The Lyceum,                            )
                                       )
                           Plaintiff,  )
                                       )
       v.                              )                    Case No. 1:19-cv-00731
                                       )                    Judge James S. Gwin
                                       )
The City of South Euclid, Ohio,        )
                                       )
                         Defendant.    )
_______________________________________)

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff The Lyceum, by and through

counsel, hereby gives notice that this action against the Defendant City of South Euclid is

voluntarily dismissed without prejudice.

        1.      The Lyceum’s objective in this litigation was clarity. The City of South Euclid

passed a sweeping new Ordinance, Section 552 et seq., that was vaguely written and unclear as to

whether it would infringe The Lyceum’s freedom to make faith-based hiring decisions and

otherwise operate its small Catholic school consistently with its Catholic faith. In light of the

Ordinance’s criminal penalties—fines of up to $500 per day and 60 days in jail—uncertainty posed

an unbearable risk.

        2.      Despite the vocal concerns of The Lyceum and other members of the faith

community, the City chose to delete a religious exemption that existed in initial drafts of the

Ordinance before passing the law, see Pl.’s Ver. Comp. ¶ 90, indicating the City’s intent to apply

this law to religious institutions.
        Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 2 of 6. PageID #: 171



        3.     Prior to filing this lawsuit, The Lyceum repeatedly asked the City to clarify how it

intended to interpret and apply the Ordinance. But the City refused to answer.

        4.     The City twice illegally refused to respond to The Lyceum’s public records request,

in violation of state open records law. See Pl.’s Ver. Comp. ¶¶ 105-06.

        5.     As a final measure, The Lyceum sent a letter to the City’s Law Director and Mayor

on February 1, 2019, specifically asking whether the Ordinance impacts The Lyceum’s religious

hiring decisions and whether the City views The Lyceum as a place of public accommodation

subject to the Ordinance. See Ex. 4 to Pl.’s Ver. Comp.

        6.     Rather than provide a response to these questions, the City Law Director suggested

that The Lyceum hire legal counsel and figure it out. See Ex. 5 to Pl.’s Ver. Comp.

        7.     No citizen should be forced to hire legal counsel—or worse yet, file a federal

lawsuit—simply to find out whether it falls under a vague law with criminal penalties. It is a

foundational principle of our constitutional order that laws must be clear, particularly when they

infringe First Amendment rights or involve criminal penalties. See McGlone v. Cheek, 534 F.

App’x 293, 297 (6th Cir. 2013) (citing Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,

455 U.S. 489, 499 (1982)) (cleaned up); Winters v. NY, 333 U.S. 507, 515 (1948) (cleaned up).

South Euclid is required to conform its laws to these basic constitutional requirements.

        8.     Having exhausted its attempts to obtain clarification from the City, The Lyceum

filed a Verified Complaint for Declaratory and Injunctive Relief on April 3, 2019.

        9.     The Lyceum subsequently filed a Motion for Preliminary Injunction on May 7,

2019.




                                                2
          Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 3 of 6. PageID #: 172



           10.      In response to The Lyceum’s Motion, the City—for the first time since enacting its

Ordinance—stated how it interprets the Ordinance with respect to religious schools such as The

Lyceum.

           11.      First, the City repeatedly admitted in its opposition brief that “Plaintiff is not a place

of public accommodation” subject to Section 552.04 of the Ordinance. Def.’s Opp. to Pl.’s Mot.

for Prelim. Inj. at 4; see also 2, 8, 10-12. According to the City, “private schools are not public

accommodations” under the Ordinance. Id. at 11.

           12.      Second, the City admitted that The Lyceum’s religious hiring practices are exempt

under the City’s “religious necessity exception,” Section 552.06(e)-(f). 1

           13.      Though the term “ministerial” appears nowhere in the Ordinance, the City

repeatedly stated that all ministerial employees are exempt under the Ordinance. For example, the

City stated that the religious necessity exception in Section 552.06(e)-(f) is “an exception allowing

religious employers like The Lyceum to exercise their preference to hire ministerial employees

who share their religious beliefs.” Def.’s Opp. to Pl.’s Mot. for Prelim. Inj. at 2. See also id. at 7.




1
    The Ordinance states:
           Nothing contained in this chapter shall be deemed to prohibit a religious or denominational
           institution from preferring to employ an individual of a particular religion to perform work
           connected with the performance of religious activities by the institution. If a party asserts that an
           otherwise unlawful practice is justified as a permissible bona fide occupational qualification, or a
           permissible bona fide physical requirement, that party shall have the burden of proving:
                    (1) That the discrimination is in fact a necessary result of such a bona fide condition; and
                    (2) That there exists no less discriminatory means of satisfying the bona fide requirement
           If a party asserts that an otherwise lawful practice is justified as a permissible bona fide religious or
           denominational preference, that party shall have the burden of proving that the discrimination is in
           fact a necessary result of such a bona fide condition.
Sec. 552.06(e)-(f).

                                                              3
       Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 4 of 6. PageID #: 173



        14.     During the parties’ Rule 26(f) teleconference on May 22, 2019, the City’s counsel

stated that it is the City’s position that The Lyceum’s administrative employee is “ministerial” as

pled in paragraph 112 of the Plaintiff’s Verified Complaint.

        15.     Paragraph 112 reads: “At least one Lyceum employee performs an administrative

role that does not involve verbal communication of the Catholic faith but who is expected to

provide a Catholic witness by example to The Lyceum students with whom she is in continual

contact.”

        16.     City attorney Elizabeth Bonham, in a May 23, 2019, email to Plaintiff’s attorney

Christiana Holcomb, stated: “Taking The Lyceum’s allegations in its Complaint as true, The

Lyceum does not currently employ and is not seeking to employ anyone who does not fulfill

a ministerial role.”

        17.     Finally, the City’s counsel Elizabeth Bonham, in a May 23, 2019, email to

Plaintiff’s attorney Christiana Holcomb, confirmed that The Lyceum’s Employment Statement

that it wants to post on its website (attached to Plaintiff’s Verified Complaint as Exhibit 7) is also

permissible under the Ordinance:

        Finally, I want to reply to your question about “whether the Lyceum’s Employment
        Statement (Compl. Ex. 7) violates the Ordinance.”

        Taking The Lyceum's allegations in its Complaint as true, The Lyceum does not
        currently employ and is not seeking to employ anyone who does not fulfill
        a ministerial role. The Lyceum’s employment statement, because it expresses a
        religious preference in hiring only to fill ministerial positions, is thus permitted
        under the Ordinance.

        18.     The Lyceum is satisfied with the City’s legal admissions and its assurances before

this Court that it does not intend to apply the Ordinance to the school.

        19.     In sum, The Lyceum has accomplished through litigation what it could not induce

the City to produce in response to its letter: an answer.

                                                  4
       Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 5 of 6. PageID #: 174



       20.     Fed. R. Civ. P. 41(a)(1)(A)(i) provides that if the opposing party has not yet served

either an answer to the Complaint or a Motion for Summary Judgment, the Plaintiff may

voluntarily dismiss its case without a court order by filing a notice of dismissal.

       21.     Defendant City of South Euclid has not answered the Complaint, nor filed a Motion

for Summary Judgment.

       22.     Based on the City’s representations, Plaintiff hereby gives notice of voluntary

dismissal.

       23.     Therefore, this action should be dismissed without prejudice.



       WHEREFORE, Plaintiff hereby gives notice that this action is voluntarily dismissed

without prejudice.




                                                  5
      Case: 1:19-cv-00731-JG Doc #: 18 Filed: 05/28/19 6 of 6. PageID #: 175



Dated this 28th day of May, 2019.

                                            Respectfully submitted,

                                             s/ Christiana M. Holcomb
                                            Christiana M. Holcomb*
                                            DC Bar #176922
                                            Christen M. Price*
                                            DC Bar #1016277
                                            ALLIANCE DEFENDING FREEDOM
                                            440 First Street NW, Suite 600
                                            Washington, D.C. 20001
                                            Telephone: (202) 393-8690
                                            Fax: (202) 347-3622
                                            Email: CHolcomb@ADFlegal.org
                                            Email: CPrice@ADFlegal.org

                                            Matthew M. Nee
                                            Ohio Bar #0072025
                                            NEE LAW FIRM, LLC
                                            Regency Centre
                                            26032 Detroit Road, Suite 5
                                            Westlake, OH 44145
                                            Telephone: (440) 793-7720
                                            Facsimile: (440) 793-7920
                                            Email: Matt@NeeLawFirm.com

                                             David A. Cortman*
                                             GA Bar #188810
                                            ALLIANCE DEFENDING FREEDOM
                                            1000 Hurricane Shoals Road NE,
                                            Suite D-1100
                                            Lawrenceville, GA 30043
                                            Telephone: (770) 339-0774
                                            Fax: (770) 339-6744
                                            Email: DCortman@ADFlegal.org

                                            Counsel for Plaintiffs

                                            *Admitted Pro Hac Vice




                                        6
